Citation Nr: 0731768	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO. 05-38 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for a bilateral eye 
disorder.

5. Entitlement to service connection for a temporomandibular 
joint disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION


The veteran had active service from July 1984 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claims.

As a result of a change in domicile of the veteran, in 
November 2005, jurisdiction of this matter was transferred to 
that of the RO located in Jackson, Mississippi.

In June 2007, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while 
at the RO. A transcript of the hearing has been associated 
with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

VA has a duty to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(c), (d) (2007).

During his June 2007 Travel Board hearing, the veteran 
indicated that he had been receiving treatment for his 
asserted disabilities at the VA Medical Centers located in 
St. Petersburg, Florida and in Biloxi, Mississippi. While 
there are VA outpatient treatment records in the veteran's 
claims file from the VA Medical Center in St. Petersburg, 
Florida, dated from September 2003 to June 2004, it is 
unclear whether a search for available treatment records has 
been conducted for records of treatment prior to September 
2003 and subsequent to June 2004. Additionally, there are no 
outpatient treatment records from the Biloxi, Mississippi, VA 
Medical Center, of record. On remand the RO/AMC should make 
arrangements to obtain these records. 

During his June 2007 Travel Board hearing, the veteran also 
indicated that he was currently in receipt of Social Security 
Administration (SSA) disability benefits for his asserted 
psychiatric disorder. The complete medical and administrative 
records related to his SSA disability benefits claim have not 
been obtained. As such, on remand, the RO/AMC should make 
arrangements to obtain these records. See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

Further during the June 2007 hearing, the veteran reported 
that shortly after service and when he was residing in 
Florida, he had been treated for his claimed back jaw, 
headache, vision, and psychiatric disorders by non-VA 
physicians in Sarasota, Florida, who opined that the 
disorders were related to service. The veteran could not 
recall the names of these physicians, nor their addresses, 
but reported that he had at his residence a report of 
computerized axial tomography(CAT), presumably with the name 
and/or address of at least one of these physicians.

Because the claims remain pending, the veteran will have an 
additional opportunity to submit evidence in support of the 
claims. He is specifically advised that in order to secure 
service connection for the claimed disorders, it is his 
responsibility to advise VA of the names and addresses of the 
physicians who have linked such disorders to one or more 
incidents of military service. His mere incantation of what 
an unidentified physician advised him of years previously is 
not sufficient to constitute the competent medical evidence 
that is necessary to substantiate his claims. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

While the VA is obligated to assist a claimant in the 
development of a claim, there is no duty on the VA to prove 
the claim. If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). Further, under the VCAA, a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. § 5107(a). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall afford the veteran a 
reasonable period of time within which to 
advise of the names and locations of any 
VA, non-VA, or other medical 
practitioners or health care providers 
for the disorders at issue that are not 
evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 

2. The RO/AMC shall make arrangements to 
obtain all VA outpatient treatment 
records of the veteran from the VA 
Medical Centers located in St. 
Petersburg, Florida and in Biloxi, 
Mississippi, which have not already been 
associated with the veteran's claims 
file. All records obtained should be 
associated with the claims file.

3. The RO/AMC shall make arrangements to 
obtain a copy of any SSA decision 
granting disability benefits to the 
veteran. All the medical treatment 
records from the SSA that were used in 
considering the veteran's claim for 
disability benefits should be obtained 
and associated with the veteran's claims 
file.

4. The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If 
further action is required, including the 
conduct of any appropriate VA medical 
examinations, such must be undertaken 
prior to further claim adjudication. The 
RO/AMC's attention is called to Charles 
v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a 
decision on a claim, where the evidence 
of record, taking into consideration all 
information and lay or medical evidence 
[including statements of the claimant]; 
contains competent evidence that the 
claimant has a current disability, or 
persistent or recurrent symptoms of 
disability; and indicates that the 
disability or symptoms may be associated 
with the claimant's active military, 
naval, or air service; but does not 
contain sufficient medical evidence for 
the [VA] to make a decision on the 
claim.").

5. The RO/AMC will then readjudicate the 
veteran's claims. If the benefits sought 
on appeal remain denied, provide the 
veteran and his representative with a 
Supplemental Statement of the Case. The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



